Citation Nr: 1011597	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disorder addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not filed a substantive appeal with respect 
to the issue of entitlement to service connection for 
temporomandibular joint disorder.


CONCLUSION OF LAW

There is no appeal with respect to the issue of entitlement 
to service connection for temporomandibular joint disorder.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal consists of a timely 
filed notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Although the statement of the case 
includes the issue of service connection for 
temporomandibular joint disorder, and the RO has certified 
this issue on appeal, the veteran's VA Form 9, substantive 
appeal, clearly limits his appeal to his claim relating to 
his low back.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The issue of entitlement to service connection for 
temporomandibular joint disorder is dismissed.


REMAND

Initially, the Board notes that a claim for service 
connection of low back disorder was previously denied by the 
RO in an August 1991 rating decision.  The RO denied on the 
basis that there was no evidence of in-service incurrence or 
aggravation.  The Veteran again requested service connection 
for a low back disorder as secondary to his service connected 
cervical spine degenerative disc disease, and mild anterior 
subluxation C2 on 3, status post cervical fusion (EPTS), in 
February 2007.  The Board acknowledges that the Veteran's 
February 2007 claim is for secondary service connection, as 
opposed to direct service connection, however, a new 
etiological theory does not constitute a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 
20 Vet App 307 (2006).  Therefore as this claim has been 
previously denied, the Board finds that the Veteran's claim 
for entitlement to service connection for a low back disorder 
is a new and material claim.  

The Board notes that, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In particular, with regard to the issue of reopening the 
claim for service connection for a low back disorder, the 
Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  To satisfy this requirement, a notice letter that 
describes what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial, should be 
provided.  As the Veteran was not provided with the required 
notice, the Board finds that with respect to the 
aforementioned issue, the Veteran's appeal must be remanded 
to provide this notice.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be furnished a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that 
includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for a 
low back disorder.  The notice must 
also describe the bases for the denial 
in the prior May 1991 RO decision and 
describe what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient in that previous denial.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


